Case 18-10601-MFW   Doc 2960-1   Filed 09/02/20   Page 1 of 17




        EXHIBIT A
Case 18-10601-MFW   Doc 2960-1    Filed 09/02/20   Page 2 of 17




          JAMS’ June 25, 2018 Request for Confirmation
           Case 18-10601-MFW              Doc 2960-1       Filed 09/02/20      Page 3 of 17




            To:
            Cc:
            Bcc:
            Subject: Fw: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - REF no. 1425024989

From:          Veronica Guevara <vguevara@jamsadr.com>
To:            "pglaser@glaserweil.com" <pglaser@glaserweil.com>, "echesler@cravath.com"
               <echesler@cravath.com>, "kdemasi@cravath.com" <kdemasi@cravath.com>,
               "kgarviswright@glaserweil.com" <kgarviswright@glaserweil.com>, "mgerst@glaserweil.com"
               <mgerst@glaserweil.com>
Cc:            "kgould@glaserweil.com" <kgould@glaserweil.com>, "charrison@glaserweil.com"
               <charrison@glaserweil.com>, Robert Davidson <RDavidson@JAMSADR.com>
Date:          06/25/2018 11:32 AM
Subject:       Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - REF no. 1425024989



Please see the below from Mr. Davidson:

Dear Counsel:
I would like a status report and, specifically, whether you intend to keep the arbitration pending
while other proceedings take their course. If so, your prediction of the timing would be
appreciated.
Mr. Davidson



                         Veronica Guevara
                         ADR Specialist

                         JAMS
                                              th
                         620 Eighth Avenue, 34 floor
                         New York, NY 10018
                         vguevara@jamsadr.com
                         P: 212.607.2761
                         F: 212.751.4099

                         JAMS was named Mediation Firm of the Year
                         in Who’s Who Legal 2017.

                         U.S. International | LinkedIn | Twitter
Case 18-10601-MFW    Doc 2960-1    Filed 09/02/20   Page 4 of 17




         JAMS’ January 29, 2019 Request for Confirmation
                Case 18-10601-MFW                      Doc 2960-1             Filed 09/02/20             Page 5 of 17




                 To:
                 Cc:
                 Bcc:
                              Fw: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - JAMS Ref No.
                 Subject:
                              1425024989

From:                 Karin DeMasi/NYC/Cravath
To:                   "Michael Gerst" <mgerst@glaserweil.com>
Cc:                   "Veronica Guevara" <vguevara@jamsadr.com>, "Patricia Glaser" <pglaser@glaserweil.com>, Evan
                      Chesler/NYC/Cravath@Cravath, "Kerry Garvis Wright" <kgarviswright@glaserweil.com>, "Kathy
                      Gould" <kgould@glaserweil.com>, David Korn/NYC/Cravath@Cravath
Date:                 01/29/2019 05:31 PM
Subject:              Re: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - JAMS Ref No. 1425024989



Ms. Guevara,
I suggest that we wait to hear from Claimant’s new counsel whether Claimant is still pursuing
this matter. Respondent The Weinstein Company Holdings LLC is (since March 2018) under
the jurisdiction of the bankruptcy court in Delaware.
Best,
Karin DeMasi

On Jan 29, 2019, at 5:15 PM, Michael Gerst <mgerst@glaserweil.com> wrote:

Veronica,

We are no longer counsel to Mr. Weinstein. I have forwarded your request to his new counsel, and they
should be in touch.

Regards,
Mike

<image002.jpg>
Michael Gerst | Associate
10250 Constellation Blvd., 19th Floor, Los Angeles, CA 90067
Main: 310.553.3000 | Direct: 310.282.6282 | Fax: 310.785.3582
E‐Mail: mgerst@glaserweil.com | www.glaserweil.com

<image003.png><image004.jpg>

This message and any attached documents may contain information from the law firm of Glaser Weil Fink Howard Avchen & Shapiro LLP that is
confidential and/or privileged. If you are not the intended recipient, you may not read, copy, distribute or use this information. If you have
received this transmission in error, please notify the sender immediately by reply e‐mail and then delete this message.


From: Veronica Guevara [mailto:vguevara@jamsadr.com]
Sent: Tuesday, January 29, 2019 12:48 PM
To: Patricia Glaser <pglaser@glaserweil.com>; echesler@cravath.com; kdemasi@cravath.com; Kerry
Garvis Wright <kgarviswright@glaserweil.com>; Michael Gerst <mgerst@glaserweil.com>
Cc: Kathy Gould <kgould@glaserweil.com>; dkorn@cravath.com
           Case 18-10601-MFW            Doc 2960-1        Filed 09/02/20   Page 6 of 17



Subject: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No. 1425024989

Dear Counsel,

Please provide a status report regarding this matter. Thank you.

Regards,
Veronica Guevara




                           Veronica Guevara
      <image005.png>       ADR Specialist
                                                        TM
                           Local Solutions. Global Reach.
                                                 th
                           620 Eighth Avenue, 34 floor
                           New York, NY 10018
                           P: 212‐607‐2761 | F: 212‐751‐4099
                           www.jamsadr.com

                           Follow us on LinkedIn and Twitter.
Case 18-10601-MFW       Doc 2960-1     Filed 09/02/20    Page 7 of 17




   JAMS’ June 26, 2019; July 2, 2019; July 30, 2019; Aug. 20, 2019;
     Sept. 20, 2019; and Oct. 11, 2019 Requests for Confirmation
              Case 18-10601-MFW              Doc 2960-1         Filed 09/02/20       Page 8 of 17




               To:
               Cc:
               Bcc:
                          Fw: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - JAMS Ref No.
               Subject:
                          1425024989

From:             "Phyllis Kupferstein" <pk@kupfersteinmanuel.com>
To:               "Christopher Brancato" <CBrancato@jamsadr.com>
Cc:               "dkorn@cravath.com" <dkorn@cravath.com>, "echesler@cravath.com" <echesler@cravath.com>,
                  "kdemasi@cravath.com" <kdemasi@cravath.com>
Date:             10/11/2019 01:08 PM
Subject:          Re: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - JAMS Ref No. 1425024989



Yes, thank you. I’ll be in touch soon about scheduling.

Phyllis Kupferstein
Kupferstein Manuel LLP
865 South Figueroa Street, Suite 3338
Los Angeles, California 90017
213-988-7531 main
213-988-7532 fax
pk@kupfersteinmanuel.com


On Oct 11, 2019, at 10:06 AM, Christopher Brancato <CBrancato@jamsadr.com> wrote:

           Good afternoon,

           Mr. Davidson would like to know if we should keep this arbitration open. Please advise.

           Thank you,

           Chris Brancato

                                  Christopher Brancato
        <image001.png>            Case Manager
                                                                       TM
                                  JAMS ‐ Local Solutions. Global Reach.
                                       th            th
                                  620 8 Avenue | 34 Floor | New York, NY 10018
                                  P: 212‐607‐2770 | F: 212‐751‐4099
                                  www.jamsadr.com

                                  Follow us on LinkedIn and Twitter.


           From: Christopher Brancato
           Sent: Friday, September 20, 2019 9:54 AM
           To: pk@kupfersteinmanuel.com
     Case 18-10601-MFW           Doc 2960-1        Filed 09/02/20    Page 9 of 17



 Cc: dkorn@cravath.com; echesler@cravath.com; kdemasi@cravath.com
 Subject: RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No.
 1425024989

 Good Morning Ms. Kupferstein,

 I just wanted to follow up on the below.

 Thank you,

 Chris Brancato

                      Christopher Brancato
<image001.png>        Case Manager
                                                           TM
                      JAMS ‐ Local Solutions. Global Reach.
                           th            th
                      620 8 Avenue | 34 Floor | New York, NY 10018
                      P: 212‐607‐2770 | F: 212‐751‐4099
                      www.jamsadr.com

                      Follow us on LinkedIn and Twitter.

 From: Virginia Corvey
 Sent: Tuesday, August 20, 2019 1:14 PM
 To: Phyllis Kupferstein <pk@kupfersteinmanuel.com>
 Cc: dkorn@cravath.com; echesler@cravath.com; kdemasi@cravath.com
 Subject: RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No.
 1425024989

 Dear Ms. Kupferstein,

 Have you received confirmation from your client?

 Thank you,

 Virginia

                      Virginia S. Corvey
<image001.png>        Assistant Manager
                                                           TM
                      JAMS ‐ Local Solutions. Global Reach.
                           th            th
                      620 8 Avenue | 34 Floor | New York, NY 10018
                      P: 212‐607‐2754 | F: 212‐751‐4099
                      www.jamsadr.com

                      Follow us on LinkedIn and Twitter.
    Case 18-10601-MFW              Doc 2960-1      Filed 09/02/20       Page 10 of 17



 From: Virginia Corvey
 Sent: Tuesday, July 30, 2019 9:17 AM
 To: Phyllis Kupferstein <pk@kupfersteinmanuel.com>
 Cc: dkorn@cravath.com; echesler@cravath.com; kdemasi@cravath.com
 Subject: RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No.
 1425024989

 Good Morning, Ms. Kupferstein.

 Just following up on the below.

 Thank you,

 Virginia

                       Virginia S. Corvey
<image001.png>         Assistant Manager
                                                            TM
                       JAMS ‐ Local Solutions. Global Reach.
                            th            th
                       620 8 Avenue | 34 Floor | New York, NY 10018
                       P: 212‐607‐2754 | F: 212‐751‐4099
                       www.jamsadr.com

                       Follow us on LinkedIn and Twitter.


 From: Phyllis Kupferstein <pk@kupfersteinmanuel.com>
 Sent: Tuesday, July 2, 2019 2:56 PM
 To: Virginia Corvey <VCorvey@jamsadr.com>
 Cc: dkorn@cravath.com; echesler@cravath.com; kdemasi@cravath.com
 Subject: RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No.
 1425024989

 I believe that Mr. Weinstein will be pursuing the arbitration and that I will be retained as
 counsel. I should have confirmation by the end of the week.

 Phyllis Kupferstein
 Kupferstein Manuel LLP
 865 South Figueroa Street, Suite 3338
 Los Angeles, California 90017
 213‐988‐7531 main
 213‐988‐7528 direct
 213‐988‐7532 fax
 pk@kupfersteinmanuel.com
 www.kupfersteinmanuel.com

 <image002.png>      <image003.png>
    Case 18-10601-MFW               Doc 2960-1         Filed 09/02/20        Page 11 of 17



 <image004.png>

 The information contained in this e‐mail message is intended only for the personal and confidential use of
 the recipient(s) named above. This message may be an attorney‐client communication and/or work
 product and as such is privileged and confidential. If the reader of this message is not the intended
 recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
 have received this document in error and that any review, dissemination, distribution, or copying of this
 message is strictly prohibited. If you have received this communication in error, please notify us
 immediately by e‐mail, and delete the original message.

 From: Virginia Corvey [mailto:VCorvey@jamsadr.com]
 Sent: Tuesday, July 02, 2019 6:46 AM
 To: Phyllis Kupferstein <pk@kupfersteinmanuel.com>
 Cc: dkorn@cravath.com; echesler@cravath.com; kdemasi@cravath.com
 Subject: RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No.
 1425024989


 Dear Ms. Kupferstein,



 Mr. Gerst of Glaser Weil gave us your name as counsel for Mr. Weinstein in civil
 matters. Please see my email below sent to Mr. Gerst. We would appreciate a response.



 Thank you.



 Virginia Corvey, Mr. Davidson's Case Manager


                         Virginia S. Corvey
<image001.png>           Assistant Manager
                                                                TM
                         JAMS ‐ Local Solutions. Global Reach.
                              th            th
                         620 8 Avenue | 34 Floor | New York, NY 10018
                         P: 212‐607‐2754 | F: 212‐751‐4099
                         www.jamsadr.com

                         Follow us on LinkedIn and Twitter.


 From: Michael Gerst <mgerst@glaserweil.com>
 Sent: Friday, June 28, 2019 1:45 PM
 To: Virginia Corvey <VCorvey@jamsadr.com>
    Case 18-10601-MFW                      Doc 2960-1            Filed 09/02/20             Page 12 of 17



Cc: Kerry Garvis Wright <kgarviswright@glaserweil.com>; Kathy Gould <kgould@glaserweil.com
>; dkorn@cravath.com; Patricia Glaser <pglaser@glaserweil.com>; echesler@cravath.com;
kdemasi@cravath.com; Phyllis Kupferstein <pk@kupfersteinmanuel.com>
Subject: RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No.
1425024989

Virginia,

Phyllis Kupferstein (cc’ed) is Harvey’s counsel on other civil matters, so you can reach out to her
directly going forward.

Her contact info is:
Phyllis Kupferstein
Kupferstein Manuel LLP
865 South Figueroa Street, Suite 3338
Los Angeles, California 90017
213‐988‐7531 main
213‐988‐7532 fax
pk@kupfersteinmanuel.com

Regards,
Mike

<image005.jpg>
Michael Gerst | Associate
10250 Constellation Blvd., 19th Floor, Los Angeles, CA 90067
Main: 310.553.3000 | Direct: 310.282.6282 | Fax: 310.785.3582
E‐Mail: mgerst@glaserweil.com | www.glaserweil.com

<image006.png><image007.jpg>

This message and any attached documents may contain information from the law firm of Glaser Weil Fink Howard Avchen & Shapiro
LLP that is confidential and/or privileged. If you are not the intended recipient, you may not read, copy, distribute or use this
information. If you have received this transmission in error, please notify the sender immediately by reply e‐mail and then delete
this message.


From: Virginia Corvey [mailto:VCorvey@jamsadr.com]
Sent: Wednesday, June 26, 2019 5:49 PM
To: Michael Gerst <mgerst@glaserweil.com>
Cc: Kerry Garvis Wright <kgarviswright@glaserweil.com>; Kathy Gould <kgould@glaserweil.com
>; dkorn@cravath.com; Patricia Glaser <pglaser@glaserweil.com>; echesler@cravath.com;
kdemasi@cravath.com
Subject: Re: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No.
1425024989

Understood, thank you!
Sent from my iPhone

On Jun 26, 2019, at 8:47 PM, Michael Gerst <mgerst@glaserweil.com> wrote:
    Case 18-10601-MFW                    Doc 2960-1             Filed 09/02/20              Page 13 of 17



        Virginia,

        We are attempting to contact Mr. Weinstein’s new counsel, and either they or we will
        be in touch as soon as possible.

        Regards,
        Mike

        <image005.jpg>
        Michael Gerst | Associate
        10250 Constellation Blvd., 19th Floor, Los Angeles, CA 90067
        Main: 310.553.3000 | Direct: 310.282.6282 | Fax: 310.785.3582
        E‐Mail: mgerst@glaserweil.com | www.glaserweil.com

        <image003.png><image007.jpg>

        This message and any attached documents may contain information from the law firm of Glaser Weil Fink Howard Avchen
        & Shapiro LLP that is confidential and/or privileged. If you are not the intended recipient, you may not read, copy,
        distribute or use this information. If you have received this transmission in error, please notify the sender immediately by
        reply e‐mail and then delete this message.


        From: Virginia Corvey [mailto:VCorvey@jamsadr.com]
        Sent: Wednesday, June 26, 2019 4:48 AM
        To: Kerry Garvis Wright <kgarviswright@glaserweil.com>; Michael Gerst <
        mgerst@glaserweil.com>
        Cc: Kathy Gould <kgould@glaserweil.com>; dkorn@cravath.com; Patricia Glaser <
        pglaser@glaserweil.com>; echesler@cravath.com; kdemasi@cravath.com
        Subject: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No.
        1425024989

        Dear Mr. Gerst,

        Since my voicemail of June 6, we have not heard from either Mr. Weinstein or his new
        counsel regarding the pending arbitration. We really must know whether or not he has
        an interest in continuing to pursue the matter. We would appreciate your
        communicating with him and letting him know that we will have little choice but to
        dismiss the proceeding (assuming that the respondent consents to that action) unless
        we receive a status report of some sort in the next two weeks.

        If you prefer that we communicate with Mr. Weinstein directly we will need an email or
        other address for that purpose.

        Regards,

        Virginia Corvey, Mr. Davidson’s Case Manager

                           Virginia S. Corvey
<image001.png>             Assistant Manager
Case 18-10601-MFW         Doc 2960-1        Filed 09/02/20      Page 14 of 17



                                                     TM
                JAMS ‐ Local Solutions. Global Reach.
                     th            th
                620 8 Avenue | 34 Floor | New York, NY 10018
                P: 212‐607‐2754 | F: 212‐751‐4099
                www.jamsadr.com

                Follow us on LinkedIn and Twitter.




    image001.png    image002.png    image003.png     image004.png   image005.jpg


   image006.pngimage007.jpg
Case 18-10601-MFW        Doc 2960-1     Filed 09/02/20    Page 15 of 17




JAMS’ Jan. 3, 2020; Jan. 14, 2020; and Feb 3, 2020 Requests for Confirmation
             Case 18-10601-MFW              Doc 2960-1        Filed 09/02/20       Page 16 of 17




              To:
              Cc:
              Bcc:
                         Fw: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - JAMS Ref No.
              Subject:
                         1425024989

From:            "Christopher Brancato" <CBrancato@jamsadr.com>
To:              "echesler@cravath.com" <echesler@cravath.com>, "kdemasi@cravath.com"
                 <kdemasi@cravath.com>, "pk@kupfersteinmanuel.com" <pk@kupfersteinmanuel.com>
Cc:              "ccharlton@cravath.com" <ccharlton@cravath.com>, "Patrick Mullarkey"
                 <PMullarkey@jamsadr.com>
Date:            02/03/2020 11:22 AM
Subject:         RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - JAMS Ref No. 1425024989



Good morning,

Following on my email chain below, Mr. Kupferstein, can you please confirm that you are now
representing Mr. Weinstein in this matter? Would you please be able to advise as to the status?

Thank you,

Chris Brancato

From: Christopher Brancato
Sent: Tuesday, January 14, 2020 12:38 PM
To: Michael Gerst <mgerst@glaserweil.com>; Patricia Glaser <pglaser@glaserweil.com>;
echesler@cravath.com; kdemasi@cravath.com; Kerry Garvis Wright <kgarviswright@glaserweil.com>;
pk@kupfersteinmanuel.com
Cc: ccharlton@cravath.com; Patrick Mullarkey <PMullarkey@JAMSADR.com>
Subject: RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No. 1425024989

Good afternoon,

Ms. Kupferstein, can you please confirm that you are now representing Mr. Weinstein in this matter?

Regards,

Chris Brancato

From: Michael Gerst <mgerst@glaserweil.com>
Sent: Friday, January 3, 2020 1:14 PM
To: Christopher Brancato <CBrancato@jamsadr.com>; Patricia Glaser <pglaser@glaserweil.com>;
echesler@cravath.com; kdemasi@cravath.com; Kerry Garvis Wright <kgarviswright@glaserweil.com>;
pk@kupfersteinmanuel.com
Cc: ccharlton@cravath.com
Subject: RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No. 1425024989

Chris, Glaser Weil is no longer representing Mr. Weinstein, Phyllis Kupferstein is now representing him.
               Case 18-10601-MFW                      Doc 2960-1             Filed 09/02/20             Page 17 of 17




Regards,
Mike



Michael Gerst
10250 Constellation Blvd., 19th Floor, Los Angeles, CA 90067
Main: 310.553.3000 | Direct: 310.282.6282 | Fax: 310.785.3582
E‐Mail: mgerst@glaserweil.com | www.glaserweil.com




This message and any attached documents may contain information from the law firm of Glaser Weil Fink Howard Avchen & Shapiro LLP that is
confidential and/or privileged. If you are not the intended recipient, you may not read, copy, distribute or use this information. If you have
received this transmission in error, please notify the sender immediately by reply e‐mail and then delete this message.


From: Christopher Brancato <CBrancato@jamsadr.com>
Sent: Friday, January 3, 2020 8:10 AM
To: Patricia Glaser <pglaser@glaserweil.com>; echesler@cravath.com; kdemasi@cravath.com; Kerry
Garvis Wright <kgarviswright@glaserweil.com>; Michael Gerst <mgerst@glaserweil.com>;
pk@kupfersteinmanuel.com
Cc: ccharlton@cravath.com
Subject: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No. 1425024989

Counsel,

Would you please be able to advise as to the current status of the above‐reference arbitration?

Thank you,

Chris Brancato

                                        Christopher Brancato
                                        Case Manager
                                                                                        TM
                                        JAMS ‐ Local Solutions. Global Reach.
                                             th            th
                                        620 8 Avenue | 34 Floor | New York, NY 10018
                                        P: 212‐607‐2770 | F: 212‐751‐4099
                                        www.jamsadr.com

                                        Follow us on LinkedIn and Twitter.
